El Juez Asociado Se. "Wole
emitió la opinión del tribunal.
Victoria Fradera presentó una demanda en la Corte Municipal de San Germán sobre nulidad de venta, adjudicación de bienes y otros extremos. El demandado formuló excep-ciones previas a la referida demanda que fueron declaradas con lugar por la corte. Apelado el caso a la corte distrito presentó el demandado nna moción para qne se desestimaba la apelación por el fundamento de que la corte no había dic-tado sentencia definitiva sobre las excepciones previas. El demandante entonces archivó en la corte de distrito una copi'a certificada de la sentencia que había dictado la corte municipal, cuya moción fue declarada sin jugar por la corte des-' pues de considerar dicha sentencia.
El demandado 'ha interpuesto recurso de apelación par'a ante esta corte y alega que la referida sentencia de la corte municipal no es definitiva, puesto qne no se hizo ningún pro-nunciamiento sobre costas. La supuesta resolución de l'a corte municipal tuvo por objeto poner término al caso y con-tenía además las palabras “sin especial condenación de cos-tas.” Esta fné nna sentencia suficiente para conferir juris-*11245 dicción a la corte de distrito en una apelación procedente de la corte municipal.
Además, la Corte de Distrito de Mayagüez después de declarar sin • lugar la moción presentada para desestimar la apelación, pasó a considerar la excepción previa que se for-mulo en la corte municipal, la que desestimó, pero en vez de ordenar al demandado que formulara su contestación devol-vió el caso a dicha- corte municipal para que se siguieran los procedimientos. En una apelación contra sentencia dictada por la corte .municipal, la corte de distrito adquiere jurisdic-ción y deberá .proceder a dictar sentencia definitiva. El jui-cio ante la corte de distrito es de novo. La corte municipal ha perdido su jurisdicción y todos los demás procedimientos deben tener lugar ante la corte de distrito.
En relación con esto debemos citar la ley de marzo 11, 1908, Leyes de la Sesión de 1908, página 124, a saber:
“Sección 3. — La corte de distrito anotará la causa en el calendario o lista de señalamientos de pleitos civiles que hayan-de verse oportuna-mente, conforme a las disposiciones de la ley. y al reglamento judicial para el regimen del calendario. Al anunciarse la vista de la apelación el tribunal, a instancia del apelante, revisará y tomará en consideración 5 cualesquiera providencias, resoluciones o autos por los cuales se cre- ' yere aquél perjudicado. Eesueltas que fueren estas cuestiones, se ^procederá a la vista de la causa;-a menos-que la corte estimare que la demanda o contestación está sujeta a excepción previa, y en tal caso, la corte, a su arbitrio, podrá, permitir que se enmiende dicha demanda o contestación. • Una vez dispuesto el pleito para la”vista, se tramitará como nuevo juicio, rigiendo para el mismo todas las disposiciones y reglamentos judiciales que afecten a la vista de pleitos originalmente entablados ante las cortes de distrito. Si el demandante dejare de comparecer ante, la corte, de distrito, ésta desestimará la demanda por abandono de acción, 3^ dictará sentencia a favor del demandado, impo-niendo las costas al demandante.”
‘ ‘ Sección 4. — El secretario de dicha Corte de distrito remitirá copia eertiñcada de la' sentencia a la corte municipal contra la cual se hubiere interpuesto recurso de apelación. ■ De - allí en adelante toda la tramitación.para hacer efectiva la sentencia se llevará en- la.corte municipal, como si dicha sentencia hubiere originado en ella.1 ’
*1125Este tribunal al considerar una apelación interpuesta en cansa criminal, El Pueblo v. Laviosa, 13 D. P. R., 210, se expresó en los siguientes términos:
“En el caso de que se trata, el tribunal de distrito, al igual de lo que a las mismas cortes ba sucedido en otros casos, parece baber tenido un concepto equivocado de sus funciones, y haberse considerado como una corte de revisión y apelación, es decir, dicho tribunal parece haber creído que -tenía autoridad y que le incumbía examinar, revisar o corregir, y luego revocar o confirmar las sentencias de los tribunales inferiores, o sean las cortes municipales y juzgados de paz Tales no son las atribuciones del tribunal de distrito en casos de esta índole. Está bien establecido por la ley, que en tales casos la corte de distrito debe proceder a juzgar la causa nuevamente, sin hacer caso del juicio celebrado ni de la prueba practicada en la corte municipal. ” '
Y en el caso de Matos Hnos. & Ca. v. Ortiz, (pág. 77), dijimos:
“Aunque es cierto según alega el apelante que las cortes munici-pales tienen jurisdicción para resolver casos en que la suma envuelta es menor de $500, y que esa jurisdicción no es concurrente, sin embargo, como en el presente caso la corte municipal de Yaueo había resuelto que la sociedad demandante no tenía ninguna reclamación que hacer con arreglo a la ley, el único remedio que le quedaba a dicho demandante era el de la apelación, y según la ley que regula las apela-ciones de las cortes municipales a las de distrito en asuntos civiles, el caso debía celebrarse de nuevo en dicha corte de distrito.* La corte de distrito adquirió jurisdicción sobre todo' el caso y tenía' facultades para proceder precisamente del mismo modo que hubiera procedido la corte municipal en el pleito original. Por tanto, al desestimar la corte la excepción previa tenía facultad para obligar al demandado a pre-sentar su contestación, como lo hizo en definitiva.” *
Este razonamiento es aplicable al caso de autos, pero el estatuto resulta aún más claro, puesto que no solamente prescribe que el juicio sea de novo, sino que se regirá por todas las disposiciones y reglamentos judiciales que afecten a la vista de pleitos originalmente entablados ante las cortes de distrito. La única sentencia que se remitirá a la corte muni*1126cipal de acuerdo con la sección 4a., es la sentencia definitiva que dicte la corte de distrito y que lia de ejecutarse en la corte municipal como si fuera dictada por esta última corte.
No habiendo procedido en realidad la corte de distrito a dictar sentencia definitiva sino a enviar nuevamente el caso a la corte municipal, no puede estimarse que exista una sen-tencia final contra la cual pueda interponerse válidamente recurso de apelación para ante esta Corte Suprema. En tal virtud, careciendo de jurisdicción esta corte, debe desesti-marse el recurso establecido, y devolverse el caso a la corte de distrito para ulteriores procedimientos.
Debe desestimarse la apelación.

Desestimada la apelación por falta de jurisdic-ción y devuelto el caso a la corte de distrito para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado .Sr. MacLeary no tomó parte en la reso-lución de este caso.